DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 7-19) in the reply filed on 02/26/2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1.	Claim 7and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (PG Pub 2016/0049384; hereinafter Lu) and Kohl et al. (PG Pub 2008/0073795; hereinafter Kohl).

    PNG
    media_image1.png
    489
    805
    media_image1.png
    Greyscale

Regarding claim 7, refer to Fig. 13 as provided above, Lu teaches a method of forming an interconnect structure (136 for a first substrate 100 and 236 for a second substrate 200) within a substrate (100 and 200); refer to Fig. 13) comprises: forming a first cavity (para [0035]; “opening”) in a bonding surface (e.g. top) of a first substrate (e.g. 200; para [0035]); coating the first cavity with a barrier layer and a seed layer (para [0035]; “depositing one or more diffusion and/or barrier layers and depositing a seed layer.”); filling the first cavity with a conductive material (para [0035]; “A conductive 
Lu teaches bonding the first substrate to the second substrate via direct bonding without adhesive; and bonding the first conductive interconnect structure to the second conductive interconnect structure. (para [0052]; “With reference to FIG. 13…In the illustrated embodiment, the first substrate 100 and the second substrate 200 are bonded together using a direct bonding process such as metal-to-metal bonding (e.g., copper-to-copper bonding), metal-to-dielectric bonding (e.g., oxide-to-copper bonding), or a combination thereof”.) 
Although, Lu teaches the claimed limitations of “forming a first cavity in a bonding surface of a first substrate; coating the first cavity with a barrier layer and a seed layer; filling the first cavity with a conductive material having a first concentration of impurities to form a first conductive interconnect structure; forming a planar bonding surface on the first substrate; forming a second cavity in a bonding surface of a second substrate; coating the second cavity with a barrier layer and a seed layer; filling the second cavity with a conductive material having a second, different concentration of impurities to form a second conductive interconnect structure; forming a planar bonding surface on the second substrate; bonding the first substrate to the second substrate via direct bonding without adhesive; and bonding the first conductive interconnect structure to the second conductive interconnect structure” (see above), he does not explicitly teach the material compositions of the interconnects conductive materials such that “the first cavity with a 
In the same field of endeavor, Kohl teaches an integrated circuit interconnection devices (title) comprising: interconnect structures (para [0007]); wherein the material compositions of the interconnects structure comprise ““any conductor in pure form, substantially pure form, or with specific impurities. As an example, all-copper structures can be composed of pure copper, substantially pure copper, copper with specific impurities, or copper alloys, such as copper-nickel alloys” (para [0010]). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interconnect material composition, as taught by Kohl, for the purpose of choosing a suitable and well recognized interconnect material composition.
Note: by having the first cavity filled with a conductive material (e.g. conductor in pure form) having a first concentration of impurities (substantially none) and the second cavity with a conductive material having a second, different concentration of impurities (e.g. with specific impurities), the claimed limitations are considered taught.

Regarding claim 13, refer to Fig. 13 provided above, in the combination of Lu and Kohl, Kohl teaches the material compositions of the first and second bonding surfaces (see claim 7 above). One of ordinary skill in the art would appreciate in forming the material compositions defining the interconnect structures would result in “a texture, including a grain orientation, of a bonding surface of the first conductive interconnect structure to be different from a texture, including a grain orientation, of a bonding 

Regarding claim 14, refer to Fig. 13 provided above, in the combination of Lu and Kohl, Kohl teaches the material composition of the conductive material of the second conductive interconnect structure and the conductive material of the first conductive interconnect structure (see claim 7) and heating the structure at the temperature of claim 10.
The applied prior art, teaching a substantially identical method, renders the claimed method unpatentable because the claimed properties and characteristics (i.e., “diffusion of impurities”) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 
Because the combined structure of Lu and Kohl is substantially identical to the claimed method, the claimed properties (i.e., diffusion of impurities) are presumed inherent. Applicant may rebut this finding by proving the prior art method and the claimed method are not substantially identical or by proving the prior art method does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Therefore, the claimed limitation of “causing the impurities of the conductive material of the second conductive interconnect structure to diffuse into at least a portion of the conductive material of the first conductive interconnect structure at a bond line joining the second conductive interconnect structure to the first conductive interconnect structure” is considered taught.
	
2. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Kohl,  as applied to claim 7 above, and further in view of Sadaka et al. (PG Pub 2012/0013013; hereinafter Sadaka).
Regarding claim 10, refer to Fig. 13 provided above, in the combination of Lu and Kohl, Lu teaches bonding the first conductive interconnect structure to the second conductive interconnect structure by a metal-to-metal bonding process (see claim 7above), he does not explicitly teach the bonding temperature is between 80°C and 200°C.
In the same field of endeavor, refer to Fig. 6, Sadaka teaches a semiconductor structure (title) comprising: bonding a first conductive interconnect structure 116 to a second conductive interconnect structure 420 at a temperature between 100°C and 400°C; which overlaps the claimed range of between 80°C and 200°C. According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the first and second conductive interconnect structures at a temperature between 100°C and 400°C,a s taught by Sadake, to sufficiently bond the interconnect structures together (para [0051]).

3. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Kohl,  as applied to claim 7 above, and further in view of Rinne et al. (PG Pub 2017/0162535; hereinafter Rinne).
Regarding claim 12, refer to Fig. 13 provided above, in the combination of Lu and Kohl, Kohl teaches the impurities of the first concentration of copper impurities (are substantially none; see claim 7) and/or the second concentration of copper impurities (see claim 7), he does not explicitly disclose the impurities “comprise one or more of: carbon, oxygen, nitrogen, and sulfur.”
In the same field of endeavor, Rinne teaches a method for performing metal-to-metal (Cu to Cu) bonding (para [0027]) comprising: copper interconnects comprising one or more of: carbon, oxygen, nitrogen, and sulfur (para [0042]). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second interconnect structure comprise sulfur impurities, as taught by Rinne, for the purpose of choosing a suitable and well recognized interconnect material composition.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (PG Pub 2016/0049384; hereinafter Lu), Kohl et al. (PG Pub 2008/0073795; hereinafter Kohl) and Cheng et al. (PG Pub 2014/0191418; hereinafter Cheng).
Regarding claim 16, refer to Fig. 13 as provided above, Lu teaches a method of forming an interconnect structure (136 for a first substrate 100 and 236 for a second substrate 200) within a substrate (100 and 200); refer to Fig. 13) comprises: forming a first cavity (para [0035]; “opening”) in a bonding surface (e.g. top) of a first substrate (e.g. 200; para [0035]); coating the first cavity with a barrier layer and a seed layer (para [0035]; “depositing one or more diffusion and/or barrier layers and depositing a seed layer.”); filling the first cavity with a conductive material (para [0035]; “A conductive 
Lu teaches bonding the first substrate to the second substrate via direct bonding without adhesive; and bonding the first conductive interconnect structure to the second conductive interconnect structure. (para [0052]; “With reference to FIG. 13…In the illustrated embodiment, the first substrate 100 and the second substrate 200 are bonded together using a direct bonding process such as metal-to-metal bonding (e.g., copper-to-copper bonding), metal-to-dielectric bonding (e.g., oxide-to-copper bonding), or a combination thereof”.) 
Although, Lu teaches the claimed limitations of “forming a first cavity in a bonding surface of a first substrate; coating the first cavity with a barrier layer and a seed layer; filling the first cavity with a conductive material having a first concentration of impurities to form a first conductive interconnect structure; forming a planar bonding surface on the first substrate; forming a second cavity in a bonding surface of a second substrate; coating the second cavity with a barrier layer and a seed layer; filling the second cavity with a conductive material to form a second conductive interconnect structure; intimately bonding the first substrate to the second substrate and intimately bonding the first conductive interconnect structure to the second conductive interconnect structure” (see above), he does not explicitly teach the material compositions of the interconnects conductive materials such that “the first cavity with a conductive material having a first 
In the same field of endeavor, Kohl teaches an integrated circuit interconnection devices (title) comprising: interconnect structures (para [0007]); wherein the material compositions of the interconnects structure comprise “any conductor in pure form, substantially pure form, or with specific impurities. As an example, all-copper structures can be composed of pure copper, substantially pure copper, copper with specific impurities, or copper alloys, such as copper-nickel alloys” (para [0010]). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interconnect material composition, as taught by Kohl, for the purpose of choosing a suitable and well recognized interconnect material composition.
Note: by having the first cavity filled with a conductive material (e.g. conductor in pure form) having a first concentration of impurities (substantially none) and the second cavity with a conductive material having a second, different concentration of impurities (e.g. with specific impurities), the claimed limitations are considered taught.
	The combined invention does not explicitly teach “texturing a bonding surface of the first conductive interconnect structure”
In the same field of endeavor, Cheng teaches metal to metal bonding for stacked (3D) integrated circuits (Abstract) comprising: texturing a bonding surface (para [0019]) of a first conductive interconnect structure (para [0019]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to texture the bonding .

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Kohl and Cheng, as applied to claim 16 above, and further in view of Sadaka et al. (PG Pub 2012/0013013; hereinafter Sadaka).
Regarding claim 19, refer to Fig. 13 provided above, in the combination of Lu, Kohl and Cheng, Lu teaches bonding the first conductive interconnect structure to the second conductive interconnect structure by a metal-to-metal bonding process (see claim 7above), he does not explicitly teach the bonding temperature is between 80°C and 200°C.
In the same field of endeavor, refer to Fig. 6, Sadaka teaches a semiconductor structure (title) comprising: bonding a first conductive interconnect structure 116 to a second conductive interconnect structure 420 at a temperature between 100°C and 400°C; which overlaps the claimed range of between 80°C and 200°C. According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the first and 

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Sadaka et al. PG Pub 2012/0252189, teaches methods for bonding semiconductor structures involving annealing processes.
	b.Baloglu et al. US Patent No. 9,559,075 teaches a semiconductor product with interlocking metal-to-metal bonds.

Allowable Subject Matter
7.	Claims 8-9, 11, 15 and 17-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 8 is fully incorporated into the base claim 7.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, the portion of the wire trace having the third trace design extends in an inclining or a declining direction from a first surface to a second surface
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 9 is fully incorporated into the base claim 7.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, partially filling the second cavity with the conductive material having the first concentration of impurities, and filling the remainder of the second cavity with the conductive material having a different concentration of impurities than the first concentration of impurities.
Claim 11 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 1 is fully incorporated into the base claim 7.  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, the second concentration of impurities is at least one order of magnitude greater than the first concentration of impurities.
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 15 is fully incorporated into the base claim 7.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in the seed layer comprises sputtered copper having a texture orientation of { 111}.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 16 or (ii) claim 17 is fully incorporated into the base claim 16.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, rinsing the bonding surface of the first and/or second conductive interconnect structures with diluted acid; spin drying the first and/or second conductive interconnect structures in an oxygen ambient environment; and rinsing and drying the bonding surface of the first and/or second conductive interconnect structures with deionized water.
Claim 18 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 16 or (ii) claim 18 is fully incorporated into the base claim 16.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, rinsing the bonding surface of the first and/or second conductive interconnect structures with a low acid concentrate copper sulfate solution; spin drying the first and/or second conductive interconnect structures in an oxygen ambient environment; rinsing the bonding surface of the first and/or second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895